              Case 2:13-cv-00328-JAD-DJA Document 137 Filed 09/09/21 Page 1 of 2




 1                                    UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4       Pablo Ramon Guerrero,                               Case No.: 2:13-cv-00328-JAD-DJA
 5              Petitioner
 6       v.                                                  Order Re: Extension of Time and
                                                                      Clarification
 7       Brian E. Williams, et al.,
                                                                    [ECF Nos. 135, 136]
 8              Respondents
 9
10             Petitioner Pablo Ramon Guerrero sought a writ of habeas corpus under 28 U.S.C. § 2254
11 based on claims that his trial counsel was ineffective. 1 I denied Guerrero’s petition, denied a
12 certificate of appealability, and closed this case on April 9, 2020. 2 Guerrero appealed, and the
13 United States Court of Appeals denied Guerrero’s request for a certificate of appealability on
14 October 28, 2020. 3
15             Guerrero filed a “motion 60(b)(6)(1-3) and motion to introduce ‘newly discovered’
16 evidence and exhausted state appeal documents” on July 22, 2021. 4 The respondents filed their
17 opposition on August 11, 2021. 5 I reopened this case on August 23, 2021, for the limited
18 purpose of considering Guerrero’s motions, and I directed the Clerk of the Court to mail a copy
19 of the docket sheet to Guerrero. 6 Guerrero has now moved for an enlargement of time to file his
20
21
22   1
         ECF No. 26.
23   2
         ECF No. 121.
24   3
         ECF Nos. 123, 126.
25
     4
         ECF No. 129.
26
     5
         ECF No. 132.
27
     6
         ECF No. 134.
28

                                                      1
              Case 2:13-cv-00328-JAD-DJA Document 137 Filed 09/09/21 Page 2 of 2




 1 reply in support of his motions and for clarification of my August 23, 2021, order. 7 Regarding
 2 the latter motion, Guerrero explains that the docket sheet that was mailed to him by the Clerk of
 3 the Court labeled his July 22, 2021, motions as simply “motion to introduce ‘newly discovered’
 4 evidence,” thereby omitting reference to his “motion 60(b)(6)(1-3).” 8 Although the label on the
 5 docket sheet may appear to be incomplete, both of Guerrero’s motions were filed: his 60(b)
 6 motion and his motion to introduce newly discovered evidence and state appeal documents. As
 7 such, Guerrero’s reply should address both motions. Guerrero has also requested an extension of
 8 the page limit for his reply, asking for “a (10) page extension, . . . not to exceed (20) pages.” 9
 9 LSR 3-2(b) provides that “motions, responses to motions, and replies in support of motions are
10 limited to 30 pages, excluding exhibits.” Thus, it appears that Guerrero does not need a court
11 order to file a 20-page reply brief.
12              IT IS THEREFORE ORDERED that Guerrero’s motion for an enlargement of time
13 [ECF No. 135] is GRANTED nunc pro tunc, and the time for Guerrero to file a reply is
14 extended to September 23, 2021.
15              Guerrero’s motion to clarify order [ECF No. 136] is GRANTED in part. His reply
16 should address both his 60(b) motion and his motion to introduce newly discovered evidence and
17 state appeal documents. His request for an extension of his reply’s page limit is DENIED as
18 moot.
19              Dated: September 9, 2021
20                                                               _______________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
21
22
23
24
25
     7
         ECF Nos. 135, 136.
26
     8
         ECF No. 136 at 5 (citing ECF No. 129).
27
     9
         Id. at 6.
28

                                                      2
